           Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 1 of 14



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    SOUTHERN DIVISION

      HOPE ELLY,                                    )
                                                    )
            Plaintiff,                              )
                                                    )
      v.                                            )               CIVIL ACTION NO.
                                                    )                              1:19-cv-291-HSO-JCG
      DICK’S SPORTING GOODS, INC.,                  )
                                                    )
            Defendant.                              )
                                                    )

                                            COMPLAINT

I.         INTRODUCTION

           Plaintiff, Hope Elly, files this action, pursuant to Title III of the Americans with

Disabilities Act (“ADA”) 42 U.S.C. §12181, et. seq. In Count One of the Complaint, Plaintiff

seeks to enjoin the Defendant to remove architectural barriers. In Count Two, Plaintiff seeks to

enjoin Defendant to maintain practices, policies, and procedures necessary to maintain the

premises free of architectural barriers both now and once the barriers are removed. In Count Three,

Plaintiff seeks to enjoin the Defendant’s use of the premises to provide full and equal enjoyment

of the Dick’s Sporting Goods business environment to individuals with disabilities. Counts Two

and Three seek independent relief in addition to the removal of architectural barriers. Count Four

seeks to enjoin Defendant’s failure to design and construct the establishment to be readily

accessible to and usable by individuals with disabilities.

II.        JURISDICTION, PARTIES, AND ARTICLE III STANDING

           1.     This is an action for declaratory and injunctive relief pursuant to Title III of the

ADA 42 U.S.C. §12181, et. seq., and its implementing regulations. Therefore, this Court is vested
       Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 2 of 14



with original jurisdiction under 28 U.S.C. §1331 and §1343.

       2.      Venue is proper in this Court, the United States District Court for the Southern

District of Mississippi, pursuant to Title 28, U.S.C. §1391 and the Local Rules of the United States

District Court for the Southern District of Mississippi.

      3.       Plaintiff, Hope Elly, resides in Grand Bay, Alabama. She has experienced

cerebrovascular accidents, more commonly known as strokes. Both her motor and sensory

functions are affected, resulting in weakness and/or muscle paralysis. Therefore, maintaining

balance, walking, and the ability to use her hands are extremely impaired. As a result of her

disability, she relies on a walker or wheelchair for mobility. She is limited in her ability to care for

herself, perform manual tasks, walk, stand, lift, bend, grab, twist, and work, all of which are major

life activities pursuant to 42 U.S.C. § 12102(2)(A). Ms. Elly is, accordingly, a person with a

disability, in that she has a physical impairment substantially limiting one or more major life

activities. 42 U.S.C. § 12102; See also 28 C.F.R. § 36.104.

       4.      Defendant, Dick’s Sporting Goods, Inc. (hereinafter “the store”) is a corporation

that is both registered to conduct business and is conducting business within the State of

Mississippi sufficient to create both general and specific in personam jurisdiction. Upon

information and belief, Dick’s Sporting Goods, Inc., “operates” and “leases” the Dick’s Sporting

Goods store located at 3893 Promenade Pkwy, D’Iberville, MS (hereinafter the Store”). 42 U.S.C.

§ 12182. The Store is a retail sales establishment and qualifies as a place of public accommodation.

Therefore, Dick’s Sporting Goods, Inc., as the owner and operator of a place of public

accommodation, qualifies as a covered entity under Title III pursuant to 42 U.S.C. § 12181(7).

       5.      All events giving rise to this lawsuit occurred in the Southern District of Mississippi

and the Defendant is a citizen thereof.



                                                                                                      2
        Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 3 of 14



         6.       Plaintiff resides about an hour’s drive from the Mississippi Gulf Coast. When she

has visited the Gulfport, Mississippi area, she has visited the store because she enjoys the variety

of merchandise offered at Dick’s as well as dining and shopping in the immediate area. She has

definite plans to return to the Store during 2019 to shop at the store and verify compliance with

the ADA. However, her desire to return is adversely affected by the inaccessible conditions at the

facility, and the difficulty she experienced when attempting to access the restrooms, the sales

counters and other areas within the Store.1 Because of the barriers described herein Plaintiff has

been denied full and equal enjoyment of the Defendant’s premises on the basis of her disabilities.

         7.       Plaintiff accordingly, has Article III standing to pursue this case because (1) she is

a person with a disability, pursuant to the statutory and regulatory definition; (2) the Defendant’s

retail store is a place of public accommodation, pursuant to the statutory and regulatory definition;

(3) she has suffered a concrete and particularized injury, by being denied access to the retail store

due to architectural barriers, by the Defendant’s policies and practices described herein, and by

Defendant’s denial of the use of its retail store for her full and equal enjoyment as compared to

individuals without disabilities. and (4) because these architectural barriers and policies continue

to exist, there is a genuine threat of imminent future injury, as described herein. Although Plaintiff

has plans during 2019 to return to the Store, she is deterred from doing so by the barriers which

she encountered on her last and previous visits to the store.

III.     COUNT ONE – Failure to Remove Architectural Barriers When Readily Achievable
         [42 U.S.C. § 12182(b)(2)(A)(iv)]

         8.       Plaintiff is informed and believes based on publicly available information that the

Store was first constructed in 2009 all newly constructed facilities for first occupancy after January


1
  The Eleventh Circuit, held in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th Cir. 2013), that when
architectural barriers have not been remedied “there is a 100% likelihood that plaintiff… will suffer the alleged injury
again when he returns to the store.”

                                                                                                                      3
       Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 4 of 14



26, 1993, and all “alterations” made to existing facilities after January 26, 1992, were required to

have been built in strict compliance with the ADA 1991 new construction Standards. 42 U.S.C. §

12183(a) and (b). 28 C.F.R. § 36.402.

        9.      Newly constructed or altered facilities or elements covered by §§ 36.401 or 36.402

that were constructed or altered before March 15, 2012 and that do not comply with the 1991

Standards shall, on or after March 15, 2012, be made accessible in accordance with the 2010

Standards. See 28 C.F.R. § 36.406(5)(ii).

Architectural Barriers

        10.    Plaintiff’s last visit to the Store was during the last week of March 2019.

During this visit, she experienced the following barriers to access as a person with a

disability:

        Floor Mat

               (a)     The floor mat at the entrance doors is not stable, firm, or otherwise secured

               to the floor in compliance with the Standards;

        Sales and/or Service Counters

               The sales and/or service counters fail to comply with the Standards as follows:

               (b)        There is not at least one of each type of sales and/or service counter that

               is maintained in conformance with the Standards so that the accessible counters are

               located adjacent to a required walking surface.

               (c)     There is not at least one of each type of accessible sales and/or service

               counter with a portion of the counter at the required height and length while

               maintaining the maneuvering clearance for either a parallel or forward approach to

               the counter;


                                                                                                   4
Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 5 of 14



       (d)     There is not at least one of each type of sales and/or service counter that is

       maintained free of merchandise or display items that encroach into the required

       clear counter surface;

       (e)     There is not at least one of each type of sales and/or service counter which

       contains point of sale equipment that is accessible to individuals with disabilities;

Path of Travel Throughout Store Aisles

       (f)     Defendant fails to maintain a 36-inch-wide (accessible) path of travel and

       required turning space in and throughout the shopping aisles due to the placement

       of merchandise, display racks and other movable items which encroach into the

       required clear floor space.

Dressing/Fitting Rooms

       Defendant fails to provide at least one dressing room which is usable by individuals

with disabilities as follows:

       (g)     The designated accessible dressing room does not provide the required t-

       shaped and/or circular turning space, which is required for individuals with

       disabilities to maneuver in and throughout the room;

       (h)     The entrance door swings into the clear floor space required for

       maneuvering clearance;

       (i)     The coat hook fails to be maintained at the required height for an obstructed

       or unobstructed reach range;

       (j)     The bench seat fails to maintain the required height or depth;

       (k)     The bench seat lacks the required clear floor space at the end of the seat;




                                                                                             5
       Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 6 of 14



        Signage

                (l)     Defendant fails to maintain accessible restroom identification signage

                displaying the international symbol of accessibility in conformance with the

                Standards;

        Women’s Restroom

                Defendant failed to provide an accessible restroom for Plaintiff to use as follows:

                (m)     There is insufficient maneuvering clearance on the pull side of the entry

                door;

                (n)     The inward swing of the stall compartment door encroaches into the

                required maneuvering clearance at the baby changing table and other fixtures;

                (o)     The toilet paper dispenser fails to meet the required distance from the toilet;

                (p)     The coat hook on the compartment door fails to meet the required height

                and reach ranges;

                (q)      The hardware on the toilet compartment requires tight grasping or penching

                of the wrist in violation of the Standards;

                (r)     The trash can located inside the accessible toilet compartment encroaches

                into the clear floor space required at the toilet and other fixtures;

                (s)     There is a trash can encroaching into the maneuvering clearance at the

                lavatory sink;

        11.     Unless Defendant takes remedial action, Plaintiff will continue to encounter the

architectural barriers described herein, and, as a result, be discriminated against by Defendant on

the basis of her disabilities.




                                                                                                      6
      Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 7 of 14



       12.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. she is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendant pursuant to 42 U.S.C. §12205.

       13.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiff injunctive relief, including an Order to remove architectural barriers and bring the facility

into compliance with the ADA Standards.

IV.    COUNT TWO – Failure to Modify Policies, Practices and Procedures Which Deny
       Equal Benefits [(42 U.S.C. § 12182(b)(2)(A)(ii)]

       14.     Plaintiff incorporates by reference and realleges all the paragraphs above.

       15.     By its clear text, Title III requires a public accommodation to provide individuals

with disabilities more than simple physical access. Removal of architectural barriers as described

in Count One is only one component of compliance with the Statute. Thus, a place of public

accommodation must not have and must modify any policy or practice which effectively, or

directly denies access to goods or services to individuals with disabilities and prevents them from

realizing the full and equal enjoyment of goods and services offered. 42 U.S.C. §

12182(b)(2)(A)(ii).

       16.     Defendant has failed to make modifications in its policies, practices, and procedures

as follows:

               (a)     Defendant has demonstrated that it has a policy of non-compliance with the

       ADA new construction Standards by its failure to design and construct the facility in

       compliance with the applicable Standards;

               (b)     The presence of architectural barriers identified in Count One demonstrates

       that the Defendant either has no policies or has failed to create, adopt, and/or implement


                                                                                                     7
      Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 8 of 14



       policies and procedures for the removal of architectural barriers;

               (c)     Defendant’s procedure of placing merchandise and other items within the

       required clear counter space denies equal access to those areas for customers with

       disabilities;

               (d)     Defendant’s practice of allowing employees to place movable items and

       merchandise displays in the required path of travel throughout the store aisles, denies

       individuals with disabilities the full use of these areas;

               (e)     Defendant’s practice allowing employees to place movable objects within

       the required maneuvering or clear floor space in the restroom denies individuals with

       disabilities full use of this area;

               (f)     As the continuing architectural barriers and the failure to provide full and

       equal use of the facility establishes, Defendant’s existing practice, either explicitly or

       implicitly, is to remediate ADA Title III architectural barriers only upon demand by

       individuals with disabilities;

       17.     To date, the Defendant’s discriminating policies, practices, and/or procedures have

not been modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.

       18.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendant pursuant to 42 U.S.C. § 12205.

       19.     Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin the Defendant from

engaging in these discriminatory policies, practices, and procedures.

       20.     Therefore, the Plaintiff hereby demands that Defendant both create and adopt a



                                                                                                    8
      Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 9 of 14



corporate practice and policy that Defendant (a) will fully comply with the ADA design and

alteration Standards so that architectural barriers identified in Count One are permanently removed

from Defendant’s establishment; and (b) Defendant will implement policies and procedures which

provide individuals with disabilities, including those with mobility impairments, full and equal

enjoyment and use of all goods and services;

V.     COUNT THREE – Denial of Full and Equal Enjoyment [42 U.S.C. § 12182]

       21.     Plaintiff incorporates by reference and realleges all the paragraphs above.

       22.     Discrimination on the basis of disability is a denial of the “ full and equal enjoyment

of the goods, services, facilities, privileges, advantages, or accommodations” and is prohibited. 42

U.S.C. 12182(a). Further, the ADA specifically makes it unlawful to provide individuals with

disabilities with an “unequal benefit,” and to relegate individuals with disabilities to a “different

or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R. § 36.202(b)-(c).

       23.     For that reason, the Act applies not only to barriers to physical access to places of

public accommodation, but also to any policy, practice, or procedure which operates to deprive or

diminish individuals with disabilities full and equal enjoyment of the privileges and services

offered by the public accommodation. 42 U.S.C. 12182.

       24.     Plaintiff was denied full and equal access to the Store due to Defendant’s denial of

equal services and benefits. As compared to individuals without disabilities, Plaintiff experienced

unequal treatment and inferior accommodations at Defendants’ facility as follows:

               (a)     The inaccessible features of Defendant’s sales and/or service counters

       denied Plaintiff the use of a counter with the proper height, clear floor space and clear

       surface area in order to provide her with an opportunity to equally transact business and

       access the point of sale machines;


                                                                                                    9
      Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 10 of 14



               (b)     The inaccessible path of travel in and throughout Defendant’s Store aisles

       makes it difficult, if not impossible, for Plaintiff to move freely, access merchandise, and,

       therefore, have an equal shopping experience;

               (c)     The inaccessible features of the dressing/fitting rooms make this area

       unusable by Plaintiff because the room lacks the maneuvering clearance, an accessible

       bench, as well as an unusable coat hook and other features;

               (d)     The inaccessible features of the Women’s Restroom and the lack of

       maneuvering clearance at fixtures fails to provide plaintiff to equal access to restroom area;

       25.     Defendant’s continued failure to maintain ADA accessibility as an integral part of

the facility and shopping experience has segregated or otherwise treated Plaintiff and others

similarly situated differently, in that, the lack of accessible features and policies caused Plaintiff

to be dependent on others to attempt access and caused her to be deterred from returning to this

facility for fear of experiencing the same kind of discriminatory treatment.

               (a)     Defendant’s conduct and unequal treatment of Plaintiff constitute

               continuous discrimination in violation of the ADA.

               (b)     Absent a Court ordered injunction, Defendant will continue to deny

       Plaintiff equal access to the goods and services offered at the Store.

               (c)     Plaintiff has been obligated to retain the undersigned counsel for the filing

       and prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs

       and expenses paid by the Defendant pursuant to 42 U.S.C. § 12205.

               (d)     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin the

       Defendant from engaging in these continuous discriminatory practices which have resulted

                                                                                                   10
      Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 11 of 14



        in denial of equal access by the Plaintiff.

VI.     COUNT FOUR – Failure to Design, Construct and Alter the Facility in Compliance
        with the ADA Standards [42 U.S.C. § 12183(a)(1)]
        26.     Plaintiff incorporates by reference and realleges all the paragraphs above.

        27.     The ADA requires that all newly constructed facilities be designed and constructed

according to architectural standards set by the Attorney General. 42 U.S.C. §§ 12183(a), 12186(b).

Those Standards are incorporated into the Department of Justice's regulation implementing title

III of the ADA, 28 C.F.R. Part 36, Appendix A. The Standards set architectural requirements for

places of public accommodation which were constructed after January 1993. Thus, Defendant

violated the statute by failing to design and construct the Store in accordance with the applicable

Standards. (see paragraph 10 above).

        28.     Defendant further violated the Standards by failing to comply with the Standards

when altering the facility after its construction. (see par 10 above)

        29.     To date, architectural barriers remain at the facility due to construction and

alteration violations.

        30.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendant pursuant to 42 U.S.C. § 12205.

        31.     Pursuant to 42 U.S.C. § 12188 this Court is authorized to issue an injunction against

the Defendant by ordering the facility brought into compliance with the Standards.

        WHEREFORE, premises considered, Plaintiff, demands judgment against the Defendant

on Counts One through Four and request the following injunctive and declaratory relief:

        1.      That the Court declare that the Defendant as well as all Defendant’s illegal actions


                                                                                                   11
Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 12 of 14



      violate the ADA, as more particularly described above;

 2.   That the Court enter an order requiring the Defendant to alter the facility to make

      it accessible to and usable by individuals with disabilities to the full extent required

      by the ADA as stated in Count One;

 3.   That the Court enter an order directing the Defendant to modify its policies,

      practices, and procedures in order to provide equal access to individuals with

      disabilities consistent with the ADA as stated in Count Two;

4.    That the Court enter an order directing the Defendant to provide full and equal

      access and use of the facility, and maintain the required accessible features at the

      establishment so that Plaintiff, and other individuals with disabilities, enjoy the

      same experience offered to individuals without disabilities, as stated in Count

      Three;

 5.   That the Court enter an order directing the Defendant to remediate the Store to the

      proper level of accessibility required for the design and construction of the facility

      as outlined in Count Four;

 6.   That the Court award reasonable attorney’s fees, costs, (including expert fees) and

      other expenses of suit, to Plaintiff; and

 7.   That the Court award such other, further, and different relief as it deems necessary,

      just, and proper.




                                                                                           12
Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 13 of 14
Case 1:19-cv-00291-HSO-JCG Document 1 Filed 05/21/19 Page 14 of 14
